Auwrx~           11.TEXAS
PRICEDANIEL
ATTORNEY
     GENERAL
                                                          March 8,              1948
                                                ..

    Ron. Robert L; Kirk                                               opinion                       Bo:V-515
    Count Attorney
    Lamb Eounty                                                       Be:               ~avellng    expense OS
    Llttle?lald.               Texas                                                    the sherlif   ‘and hi.8
                                                                                        deputies.
    Dear S&r:
                           Your re&est                 for ag opinion from ,thia ofiice
    011the above subject                             matter is as follows:
                 ‘IIn accordance with the rspuitiements
           of the enactment of the 50th Legislature,
           regarding the supply and pay for transpor-
           tatlon for sherlffband their tleputles,      the
           Conrulsslonere ,Court of, Lamb Cotmty~have,se-
           lected aeotion (c) oi,.said act aa the mm-
           ner of ‘c&ring for aaid tranaporation   in
                            The Comi8sionera  Court have
                                        The’aot does noVstate                                              from what
           funds thk                    expense shall be paid.


                “Row ,ehall                          thls’oone$                 be’pald,and                                      iroll
           what fundr?”
               Lamb County has a,p6pulation           of~l7,606 l.nhabi-
    tanta socording    t&the,1940    f,tieral     oenaua. We are in-
    formeQ’fr~    *he Com@trolle*is      offioe’~tbat    the county OS- :
    tioirla  ln IAm~~County’in:lg47~vere          oinipenaatea’on a lee
    basis.   ThwC~trollerlti      office     at this tlrs Haagnot re-
    ceive&a~oertiflitd    oopy of the ordbr of the CUmirrlo8aers’
    Court ot I&8b County de~termining whether thd oowty oi-
    fioersare’to be compensated ori a fee or salary basis i’Or
    the year 1948, aa reqialr?U:by ‘Section 2 of Artlale 3912%.
    The lan$uage’ of your request, however, vould,lmply            that
    the county,offi~era’   are .on,a ?ee barla aU this oplnlon.
    la bawl on ruoh,m.aewmptlan.
          .’ You ,&ate i.n~‘your Gqueet, that the ComlealOn-
    era’ Oburt of Lamb,County har &etermine$ to provide for


                            ..‘:
                                                                                                                 .,
                                                     :    :               ;,.        .,,,.,’                ,,        ,’         *.,
           ,.          ”                                                         y             “t                      ‘,   ,.          .,’ :,   ,‘,*:   ,,
                                                                      .                                                                                       ‘I’
                ,,,,               .I,,‘.‘,,,            :+   ,:‘.!
                                                                                        ‘a          ._.,    .,                    I:.
             Hon. Robert L. Kirk, pqe         2      (V-515)


             tlw mare11    expense of the sheriff   end hl deputies in
             aooardance7v th the provisionsof Section 1 9c) of B. 8,
             501, Acts of the 50th Legislature,   1947. You further
             atate that the Codaalonera~ Court Is ,allowing the
             ahorlff    and h3a deputlee     eight     cents   (8p?) per mile for
             eaoh mile traveled in the performance of OifiCialduties.
             SoeWon l(c) of R. 8. 501 povlaea as followa:
                           “Alternatively  eueh Fault7 Coamla-
                     alonare Courts may allow sheriffs    and
                     their deputies in their respective    coun-
                     ties to use and operate cars on official
                     buelfmaa   vhich cars are personally  owned                         b
                     by them f’or which such officers
                     paid not leas then s%x o nts (6#!“,$     %a
                     nor more than ten tents t104) per lnilefor
                     each a&lo treveledin the performance            of
                     0rr30m twie8   0r them orme.”
                           It v&a held in hourOpinion No. V-293 that the
             prov38ioam of 8. 8. !Sl wore man&tory:       In other worfla,
             the OQaiuo~ofmrat U4nM mast prov3tla traveling expense
             for the aimrIfT an& his 6eputiea under one of the four
             aubditlriana.      St was furtherheld in our Opinionlo. V-
             472 that 8. 8, 501 is applicableto all coptl&f        of th$a
             Steto whet&w amh oounties wer0 on a ‘tee         or salary
             baas.     See also epinion IV04 V-343.   We quote the follow-
             sag from op3n3oIl Ipa. v-472:




                     t&oo&a8ee           Or aherlffa   thro bout
                                 .   Sabl~oiai~            Y icle 3899
                                                   (a) of Ar
                     uao 8pplicaMo      tb cwnt%oe v?ion of?&ra
                                          on a fee ksia,




                 .
                          *It u&u br ~natedthat          P. Br 501 is

                                                                                    .'
                                                                                    .
    ..   '
                           *
*
Hon. Robert L. Klrk,page    3   (V-515)


                  It la our opinion that H B
     501 ai9e&des    aubdivialon  (1) Section’
     19 of Art. 3912e, V. 0. 5. . .‘”
            Prior to the enactment of Ii. B. 501, the tra-
veling expense of the sheriff     and hia deputies provided
for in Artiole   3899(a) was paid out of~feea earned b
such offiaers.    Hood v.’ State, (Clv. App.) 73 S.W. 12d)
611.   Following the reasoning in Oplnion.Re~. V-472, It
is our opinion that H, B. 501, Acts of the 50th Legls-
ytye,     supersedessubdlvlalon    (a) of Article  3899, V.
        insofar as It pertains to the traveling     expense
oh thi sheriff.
            Since aubdlvlsion    (0) provides that the county
shall “pay” the officers     for the use of their cars and
makes no provision    for any fee of office for such pur-
pose, and since the eaiergencyclause (Section 2) of’&
B. 501 atatea that prior to the present Act theve was
no adequate law providing for transportation         for sher-
iffs and their deputies,     it is our opinion that the Leg-
islature   Intended to provide them with traveling        expense
regardless   of whether’ the fees of office    were .sufficlent.
Therefore,   the Leelsleture    plaoed a mandatory duty on
the Commlsslonera     Courts of this State to provite ate-
quate transportation.      This can only be done in fee
counties by paying traveling       expense out of’the general’
fund of the county.      In view 0s the w0g0iag,        it is our
o9lnion ‘that transportation     for the sheriff   of Lamb COW-
ty should be paid out of the oeneral Fund of the county.
                           suMMARY
           Traveling expansevof aheriifs  and
     their deputies in fee     counties should
     be paid out of the General Fund. Ii. B.
     501, R. S., 50th Leg. 1947.
                                 Yours very truly,
APPROVED:                   ATTORREY
                                   ORRRRALOF TRXAS



                                  John Reeves
JRrmv